Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/21/2019.   
Claims 1-15 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the stator” (see underline at last in the markup).  

    PNG
    media_image1.png
    135
    506
    media_image1.png
    Greyscale

Two stators (“a stator”) are possible to read.  It is vague and indefinite which one. 
Similarly, Claim 1 and 5 recite “stator”.  It is vague and indefinite.  See claim 5 reciting “the stator of the first and second electric motors”.  This means a single stator acting as stator for both the first and second electric motors.  
Therefore, recited “a stator” in claim 1 such that “the first electric motor comprising a rotor and a stator, the rotor of the first electric motor being provided radially inwardly of the stator; the second electric motor comprising a rotor and a stator, the rotor of the second electric motor being provided radially outwardly of the stator” could also be a single common stator good for both the first and second electric motors.  
Claim 1 recites “wherein the stator of the first electric motor is mounted to the stator of the second electric motor”.  
Examiner regards “said mounted” is vague and indefinite.   Refer Fig. 1.  First motor 30a with first rotor 42a, and second motor 30b in this figure.  Two are separated.  See also Figs. 5-7.  
Claim 1 recites “first and second co-axial propulsors, one of the first and second propulsor being positioned forward of the other propulsor; a first electric motor configured to drive the first propulsor, and a second electric motor configured to drive the second propulsor”.   It is vague and indefinite.  
(1) See Fig. 2.  First and second motor are not “co-axial” using same axis.  They are separated and independent. 
(2) See Fig. 2.  32a is rotor of the first motor 30a.  It is not configured to rotate first propulsor.   
Claims 10-11 recite “A system according to claim 9, wherein rotor permanent magnets of the first motor are mounted to a sun shaft coupled to the sun gear of the epicyclic gearbox”.  
The claim requires permanent magnets of the first and second motors are mounted to a sun shaft, wherein the claims and specification describe rotor has permanent magnets.  It is vague and indefinite. MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
Claim 11 recites “a fan rotor disc of the second propulsor”.   It is vague and indefinite.   Relationship between “fan”, “rotor” and “disc” are unknown.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribarov et al (US 20130174533 A1, IDS).  
As for claim 1, Ribarov discloses an aircraft propulsion system comprising: 
first and second co-axial propulsors (12, Fig. 2), one of the first and second (outer and inner) propulsor being positioned forward of the other propulsor; 

the first electric motor (inner motor) comprising a rotor (inner 40, 50) and a stator (52A), the rotor of the first electric motor being provided radially inwardly of the stator; 
the second electric motor (outer motor) comprising a rotor (outer 40, 50) and a stator (52B), the rotor of the second electric motor being provided radially outwardly of the stator; 
wherein the stator of the first electric motor is mounted to the stator of the second electric motor (Fig. 2, 4A, 4B). 

As for claim 2, Ribarov discloses a system according to claim 1, wherein one or both of the first and second propulsors comprises one of an open rotor and a ducted fan. (at least outer rotor 50 is open to outer)
As for claim 3, Ribarov discloses a system according to claim 1, wherein a static mounting structure (56, Fig. 4A) comprising one or more radially extending struts (60) is provided.  
As for claim 4, Ribarov discloses a system according to claim 3, wherein the radially extending struts (core) extend from a radially outer mounting point (upper slot, mounting coils) to a radially inner mounting point (lower slot, mounting coils) located between the first and second electric motors (as viewed by maximum limits, i.e., outermost of outer rotor and center axis). 

As for claim 9, Ribarov discloses a system according to claim 1, wherein at least one of the first and second electric motors comprise permanent magnet motors [0038, 0058, CL.2]. 
As for claim 13, Ribarov discloses a system according to claim 1, wherein the first propulsor (outer 12) is provided forward of the second propulsor (inner 12).
As for claim 14, Ribarov discloses a system system according to claim 3, wherein the static mounting structure (56) is provided downstream of the second propulsor (12). 
As for claim 15, Ribarov discloses an aircraft [0005-006, 0023-0024, 0040, 0062, 0064]  comprising the propulsion system of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov in view of EGAN (US 1879142 A, IDS).  
As for claim 6, Ribarov failed to teach a system according to claim 1 wherein the first electric motor is coupled to the first propulsor by an epicyclic gearbox comprising a sun gear, a plurality of planet gears mounted to a planet carrier, and a ring gear. 
EGAN discloses a coaxial propeller system, wherein the rotor shaft 2 is coupled to the first propulsor (11) by an epicyclic gearbox comprising a sun gear, a plurality of planet gears mounted to a planet carrier, and a ring gear (see gears 6-8).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for increased efficiency of trust. 
As for claim 7, Ribarov in view of EGAN teaches a system according to claim 6, and since stator is fixed structure and rotor is to rotate, and the gears of EGAN located to stator structure, it is obvious to configure wherein the stator of the first electric motor is coupled to the planet carrier (4, 5, 7), the rotor of the first electric motor is coupled to the sun gear (6), and the first propulsor (11) is mounted to the ring gear (8, 9). 
As for claim 8, Ribarov in view of EGAN teaches a system according to claim 6, and since stator is fixed structure and rotor is to rotate, and the gears of EGAN located to stator structure, it is obvious to configure wherein the stator of the first electric motor 
As for claim 10, Ribarov failed to teach a system according to claim 9 wherein rotor permanent magnets of the first motor are mounted to a sun shaft coupled to the sun gear of the epicyclic gearbox.  EGAN discloses a coaxial propeller system, wherein the rotor of the first electric motor is coupled to the sun gear (6).  Since rotor has permanent magnets, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the rotor permanent magnets mounted on the sun gear by integrated structure. It would result simpler design.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ribarov.  
As for claim 11, Ribarov discloses a system according to claim 9, wherein rotor permanent magnets (inner component 50 of the rotor 40, 50) of the second motor are mounted to an inner annulus of a fan rotor disc (interpreted own lexicon for the second rotor core) of the second propulsor. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the rotor permanent magnets mounted on the fan rotor disc by integrated structure. It would result simpler design.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ribarov in view of HARWOOD et al (US 20180079515 A1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834